Case 18-13328-BFK          Doc 31        Filed 10/30/18 Entered 10/30/18 10:02:07   Desc Main
                                         Document     Page 1 of 6


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

IN RE:

PETER AKWASI KUFOUR                                    Chapter 7
                                                       Case No. 18-13328-BFK
             Debtor

HSBC BANK USA, NATIONAL
ASSOCIATION AS TRUSTEE FOR
DEUTSCHE ALT-A SECURITIES, INC.
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-1

             Movant

v.

PETER AKWASI KUFOUR
106 BRIARWOOD COURT
STERLING, VA 20164
         (Debtor)

H. JASON GOLD
NELSON MULLINS RILEY &
SCARBOROUGH LLP
101 CONSTITUTION AVENUE, N.W.
SUITE 900
WASHINGTON, DC 20001
          (Trustee)

             Respondents

                      MOTION FOR RELIEF FROM AUTOMATIC STAY

         HSBC Bank USA, National Association as Trustee for Deutsche Alt-A Securities, Inc.

Mortgage Pass-Through Certificates, Series 2007-1 (“Movant”) by undersigned counsel,

respectfully moves this Honorable Court to terminate the Automatic Stay as to the real property



Kathryn Smits, Esq., Bar # 77337
Namrata Loomba, Esq., Bar # 87222
Heather D. McGivern, Esq., Bar # 91767
PO Box 2548
Leesburg, VA 20177
(703)777-7101
Case 18-13328-BFK          Doc 31   Filed 10/30/18 Entered 10/30/18 10:02:07         Desc Main
                                    Document     Page 2 of 6


located at 106 Briarwood Court, Sterling, VA 20164 (“Property”), and, as grounds therefore,

states as follows:

       1.      This proceeding seeking relief under 11 U.S.C. § 362(d) is a contested matter

within the meaning of Fed. R. Bankr. P. 4001 and 9014, and this court has jurisdiction over this

matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).

       2.      On October 3, 2018, the above named Debtor, Peter Akwasi Kufour (“Debtor”),

filed in this court a Petition under Chapter 7 of the United States Bankruptcy Code. H. Jason

Gold was appointed Chapter 7 Trustee.

       3.      On or about April 18, 2007, Peter A. Kufour executed and delivered to H&R

Block Mortgage Corporation a Note in the amount of FOUR HUNDRED THIRTY-TWO

THOUSAND DOLLARS AND NO CENTS ($432,000.00), plus interest at the adjustable rate of

6.500% per annum to be paid over thirty (30) years. A copy of the Note is attached as Exhibit A

and incorporated herein.


       4.      To secure the repayment of the sums due under the Note, Peter A. Kufour

executed and delivered to H&R Block Mortgage Corporation a Deed of Trust dated April 18,

2007, encumbering the real property (“Property”) described as:




which has the address of 106 Briarwood Court, Sterling, VA 20164. A copy of the Deed of Trust

is attached as Exhibit B and incorporated herein.
Case 18-13328-BFK        Doc 31     Filed 10/30/18 Entered 10/30/18 10:02:07           Desc Main
                                    Document     Page 3 of 6


          5.    The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust. A copy of the Assignment is attached as Exhibit

C and incorporated herein.

          6.    As of October 5, 2018, the Debtor owes an unpaid principal balance of

$449,620.55 under the Note, plus additional accruing interest, late charges, attorneys’ fees and

costs.

          7.    As of October 5, 2018, the Debtor is contractually due for January 1, 2010, which

includes the following missed payments:

Number of             From                     To           Payment Amount       Total Due
 Missed
Payments
     22          January 1, 2010         October 1, 2011            $2,818.36     $62,003.92

     83         November 1, 2011        September 1, 2018           $3,544.06   $294,156.98

     1           October 1, 2018         October 1, 2018            $3,676.26      $3,676.26

                                                                    Suspense:        ($0.00)

                                                     Total Payments Past Due:   $359,837.16



          8.    The value of the property is $425,000.00, according to the Broker's Price Opinion.

A Copy of the BPO is attached as Exhibit D and incorporated herein.

          9.    The Debtor is in default under the Note.

          10.   The Debtor has not and cannot offer HSBC Bank USA, National Association as

Trustee for Deutsche Alt-A Securities, Inc. Mortgage Pass-Through Certificates, Series 2007-1

adequate protection of its interest in the Property, and HSBC Bank USA, National Association as

Trustee for Deutsche Alt-A Securities, Inc. Mortgage Pass-Through Certificates, Series 2007-1

avers it is not adequately protected.
Case 18-13328-BFK          Doc 31   Filed 10/30/18 Entered 10/30/18 10:02:07            Desc Main
                                    Document     Page 4 of 6


       11.     As there is little to no equity in the Property, the Property is not necessary for an

effective reorganization. Therefore, relief from stay is appropriate under § 362(d)(2) of the

Bankruptcy Code to permit Movant to exercise its non-bankruptcy rights and remedies with

respect to the Mortgage.

       12.     That the Debtor’s account delinquency and lack of equity in the Property

constitute cause for relief from the automatic stay.

       WHEREFORE, HSBC Bank USA, National Association as Trustee for Deutsche Alt-A

Securities, Inc. Mortgage Pass-Through Certificates, Series 2007-1 prays that this Court issue an

order terminating or modifying the Automatic Stay under 11 U.S.C. § 362, as to the property

located at 106 Briarwood Court, Sterling, VA 20164, and granting the following:

       a.      Relief from the Automatic Stay allowing Movant to proceed under applicable

non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the

Property and/or allowing Movant, through its agents, servicers and representatives to contact

Debtor and/or Debtor’s counsel for the purpose of engaging in discussions and consideration for

possible loss mitigation options, solutions and/or resolutions with regard to the underlying

mortgage and note, including, but not limited to loan modification, deed in lieu or other loss

mitigation alternatives.

       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       d.      For such other relief as the Court deems proper.
Case 18-13328-BFK      Doc 31   Filed 10/30/18 Entered 10/30/18 10:02:07       Desc Main
                                Document     Page 5 of 6



Date: _10/30/2018___

                                        Respectfully submitted,

                                         /s/ Heather D. McGivern
                                        Kathryn Smits, Bar #77337
                                        Namrata Loomba, Bar #87222
                                        Heather D. McGivern, Bar #91767
                                        Orlans PC
                                        PO Box 2548
                                        Leesburg, VA 20177
                                        (703)777-7101
                                        Attorneys for HSBC Bank USA, National
                                        Association as Trustee for Deutsche Alt-A
                                        Securities, Inc. Mortgage Pass-Through
                                        Certificates, Series 2007-1
                                        ksmits@orlans.com
                                        nloomba@orlans.com
                                        hmcgivern@orlans.com
Case 18-13328-BFK        Doc 31     Filed 10/30/18 Entered 10/30/18 10:02:07             Desc Main
                                    Document     Page 6 of 6


                                  CERTIFICATE OF SERVICE

       The undersigned states that on October 30, 2018, copies of the foregoing Motion for
Relief from Automatic Stay were filed with the Clerk of the Court using the ECF system, which
will send notification of such filing to the following:

H. Jason Gold
Nelson Mullins Riley & Scarborough LLP
101 Constitution Avenue, N.W., Suite 900
Washington, DC 20001
jason.gold@nelsonmullins.com
Bankruptcy Trustee

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Motion for Relief from Automatic Stay to the following non-ECF participants:

Peter Akwasi Kufour
106 Briarwood Court
Sterling, VA 20164
Debtor

                                                /s/ Heather D. McGivern
                                               Kathryn Smits, Esquire
                                               Namrata Loomba, Esquire
                                               Heather D. McGivern, Esquire
